DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 18, 20, 12, 16, and 13-15 of U.S. Patent No. 11,157,149 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2-11, 18, 20, 12, 16 and 13-15 of U.S. Patent No. 11,157,149 teach every limitation of claims (1,2), 3-12, (13,14), 15, 16, 17, 18-20 of the instant application, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaik, US Patent Application Publication No. US 2008/0215589 and further in view of Niu et al. (Niu), US Patent Application Publication No. US 2019/0121995 A1 (Both Elhaik and Niu are from IDS filed on 10/25/2021).

As to independent claim 1, Elhaik discloses a method comprising:
displaying, by a processing device, a user interface comprising a set of comments that are aggregated from and included in a plurality of collaborative documents, wherein each of the plurality of collaborative documents is a separate data file (Elhaik, Figs. 6C, 12, paragraphs [0038], [0050], [0054]-[0057], [0060, [0084], [0086], show and disclose displaying a user interface comprising the comments associated the plurality of web pages (paragraphs [0050], [0086], [0091]) provided by the network server, where the comments are retrieved/collected from any web page (paragraph [0050]) of the plurality of web pages where each of the web pages is a separate web page (paragraph [0050])); and updating the user interface in response to a modification to the set of comments in one or more of the plurality of collaborative documents;  
updating the user interface to reflect the modified comment of the set of comments (Elhaik, Fig. 14, paragraphs [0066], [0084], [0089], show and disclose updating the user interface to include display of a newly supplied comment being added to the comments (modification to the set of comments) associated with one or more of the plurality of web pages (paragraph [0066], [0089]));

Elhaik, however, does not disclose a plurality of collaborative documents provided by a cloud- based content management platform, receiving a modification to a comment of the set of comments based on user input via the user interface displaying the set of comments included in the plurality of collaborative documents; and responsive to receiving the modification to the comment of the set of comments based on the user input via the user interface displaying the set of comments included in the plurality of collaborative documents, updating the user interface to reflect the modified comment of the set of comments.
In the same field of endeavor, Niu discloses a content management system and a collaboration content system implement interoperability features that allow a user to perform certain interactions with a collaborative content item (document) via the interface (Abstract). Niu further discloses when the collaborative content system receives a user’s request to access the collaborative content item (document), the collaborative content system requests permissions data for the collaborative content item from the content management system and then determines based on the permissions data whether to grant access to the user (Abstract).  Niu further discloses the content can be provided by users and associated with user accounts that may have various privileges including permissions to see content, create/modify content, give comments on the content (paragraph [0022]).  Niu further discloses collaborative content item editor is configured for creating, viewing and modifying collaborative content items such as text documents, files, presentations or the like (paragraph [0028]).  Niu further discloses the content can be stored in content storage, which can be a storage device, server, multiple storage devices, or a cloud storage provider (paragraph [0037]).  Niu further discloses content  storage stores files using a file version control mechanism that tracks changes to files different versions of files, and a change history, wherein the change history can include a set of changes that when applied to the original file version, produces the changed file version (paragraph [0039]).  Collaborative content system can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items (paragraph [0051]).  Figure 6 of Niu shows an example of user interface with a list of collaborative content items (documents) and a list of notifications shows which users edit/comment which content items (documents) (paragraphs [0092]-[0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Elhaik to include a plurality of collaborative documents provided by a cloud- based content management platform, receiving a modification to a comment of the set of comments based on user input via the user interface displaying the set of comments included in the plurality of collaborative documents; and responsive to receiving the modification to the comment of the set of comments based on the user input via the user interface displaying the set of comments included in the plurality of collaborative documents, updating the user interface to reflect the modified comment of the set of comments, as taught by Niu for the purpose of providing an interactive content item collaborative platform whereby multiple users can simultaneously create and edit collaborative content items (documents), comment in the collaborative content items and manage tasks within the collaborative content items (Niu, paragraph [0021]).

As to dependent claim 2, Elhaik, however, does not disclose receiving a user request to view the set of comments included in the plurality of collaborative documents provided by the cloud-based content management platform, wherein the cloud-based content management platform stores the plurality of collaborative documents and provides an instance of each of the plurality of collaborative documents for presentation at user devices associated with a plurality of user accounts, wherein each of the plurality of user accounts 1s associated with a user type that specifies access capabilities to a particular collaborative document of the plurality of collaborative documents.
In the same field of endeavor, Niu discloses a content management system and a collaborative content system implement interoperability features that allow a user to perform certain interactions with a collaborative content item via the interface of the content management system (Abstract).  Niu further discloses the content stored by content management system can include any type of content items such as documents, spreadsheets, collaborative content items, text files, audio files, image files, video files, webpages, etc. (paragraph [0019]).  Niu further discloses users may create accounts at content management system and store content thereon by sending such content from client device to content management system, and the content can be provided by users and associated with user accounts that may have various privileges (user types) (paragraph [0022]).  Niu further discloses collaborative content item editor is configured for creating, viewing and modifying collaborative content items such as text documents, files, media files, etc. (paragraph [0028]).  Niu further discloses the content can be stored in content storage, wherein the content storage can be a cloud storage provider (paragraphs [0037]-[0064]).  Niu further discloses in Figure 6A and paragraph [0092] an example user interface with a list of collaborative content items such as different documents 606A-606E and a list of notification 604, and this user interface allows a viewing user to view the collaborative content items to which the viewing user has been granted access.  Niu further discloses in Figure 6A that each of the documents 606A-606E is a shared document with one or more users, and users who commented on each of the documents (paragraphs [0093]-[0096]).
It would have been obvious to one of an ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Elhaik to include receiving a user request to view the set of comments included in the plurality of collaborative documents provided by the cloud-based content management platform, wherein the cloud-based content management platform stores the plurality of collaborative documents and provides an instance of each of the plurality of collaborative documents for presentation at user devices associated with a plurality of user accounts, wherein each of the plurality of user accounts is associated with a user type that specifies access capabilities to a particular collaborative document of the plurality of collaborative documents, as taught by Niu for the purpose of allowing outsourcing access permissions for a collaborative content item to a content management system and allowing users to access the collaborative content items (Niu, paragraph [0003]).

As to dependent claim 6, Elhaik discloses filtering the set of comments by a class type associated with each of the set of comments, wherein the class type indicates whether each of the set of comments was made by a certain user, whether each of the set of comments is assigned to the certain user, or whether each of the set of comments was made in a collaborative document owned by the certain user (Elhaik, Fig. 6C, paragraph [0055], show and disclose retrieving/collecting and displaying the comments in association with a respective user ID that specifies a user that supplied the associated comments or alternatively displaying comments in anonymous fashion without association with a particular user).

As to dependent claim 7, Elhaik discloses wherein the modification to the set of comments comprises at least one of adding a comment, deleting an existing comment, editing the existing comment, resolving the existing comment, replying to the existing comment, assigning the existing comment, reopening the existing comment, accepting a suggestion included in the existing comment, or rejecting the suggestion included in the existing comment (Elhaik, Fig. 14, paragraphs [0066], [0089], show and disclose the update to the comments comprises adding a newly supplied comment). 

As to dependent claim 9, Elhaik discloses wherein one or more metrics are tracked for the set of comments, the one or more metrics comprise at least one of a total number of the set of comments, a response time to the set of comments, or a timeframe when the set of comments are made (Elhaik, Fig. 6A-B, paragraphs [0051]-[0052], show and disclose a diagrammatic representation of a comments bar user interface displays the number of comments submitted and timestamp that specifies the time at which each comment was supplied).

As to dependent claim 10, Elhaik and Niu disclose the cloud-based content management platform allows for concurrent user editing of each of the plurality of collaborative documents (Niu, the content can be stored in content storage, wherein the content storage can be a cloud storage provider (paragraphs [0037]-[0064]), content management system provides functionality for sharing content items with one or more client devices and synchronizing content items between content management system and one or more client devices (paragraph [0018], automatically synchronizing content from one or more client devices, using synchronization module (paragraph [0040]).

As to dependent claim 11, Elhaik discloses wherein the plurality of collaborative documents comprise at least one of a collaborative text document, a collaborative spreadsheet document, or a collaborative slideshow document (Elhaik, Fig. 6C, paragraphs [0051], [0044], [0086], show and disclose the plurality of web pages associated with the comments that have been supplied by the user and the other users (collaborative documents) (paragraph [0086]) comprise text content (Fig. 6C element 620)).

As to dependent claim 12, Elhaik discloses wherein the user interface comprises a table including at least one or more columns representing text of the set of comments, a file name of the plurality of collaborative documents, a file type of the plurality of collaborative documents, or a name of the user that created the set of comments (Elhaik, Figs. 5 & 10, paragraphs [0046]-[0048], [0055]-[0056],[0074]-[0075], show and disclose the user interface comprises a diagrammatic representation of a table comprising a plurality of records comprising URLs of the web pages (file names of the plurality of collaborative documents), user IDs that supplied the comments, comment fields for comment data elements).

Claims 13-14 and 16-17 are similar to claims 1-2.  Therefore, claims 13-14 and 16-17 are rejected under the same rationale.

Claims 3-4, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaik and Niu as applied to claims 1-2, 6-7, 9-14 and 16-17 above, and further in view of Walther, US Patent Application Publication No. 2011/0213805 (Walther is from IDS filed on 10/25/2021).

As to dependent claim 3, Elhaik discloses wherein receiving the modification to the comment of the set of comments based on the user input via the user interface displaying the set of comments included in the plurality of collaborative documents comprises: 
receiving a user request to view a portion of one of the plurality of collaborative documents including the comment from the set of comments (Elhaik, Fig. 6C, paragraphs [0054]-[0057], show and disclose receiving a user request to display a portion of a web page (Fig. 6C, element 620) of the plurality of web pages (collaborative documents) including a first comment from the comments (Fig. 6C, elements 653-656));

displaying, in a first area of the user interface, the portion of the one of the plurality of collaborative documents including the comment together with the set of comments in a second area of the user interface (Elhaik, Fig. 6C, paragraphs [0054]-[0057], show and disclose displaying, in a first area of the user interface (Fig. 6C element 620), the portion of the web page of the plurality of web pages (collaborative documents) including the first comment together with the comments in a second area of the user interface (Fig. 6C, elements 600, 653-656)); and
Elhaik and Niu, however, do not disclose receiving the modification to the comment in the first area.
However, Walther discloses receiving the modification to the first comment in the first area (Walther, Figs. 5-6, Abstract, paragraphs [0051], [0104]-[0106], [0112]-[0113], show and disclose a system for allowing users to annotate content items in a corpus of documents or other content items comprising receiving the edit/update to the first existing annotation in the first section (first area) (Fig. 5 elements 501 & 503, paragraphs [0106], [0113])).
Since all the systems of Elhaik, Niu and Walther relate to users’ annotations/comments on content items/documents, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the systems of Elhaik and Niu to include receiving the modification to the comment in the first area, as taught by Walther.  The combination would enable Elhaik and Niu’s systems to store annotations that can be used in various ways to enhance and personalize search and browsing operations. For example, when a user searches a corpus, any hits corresponding to pages that the user has annotated (referred to herein as "annotated hits") can be highlighted, with a link being provided to allow the user to view her annotations as Walther suggested in paragraph [0052].
As to dependent claim 4, Elhaik and Niu, however, do not disclose wherein updating the user interface to reflect the modified comment of the set of comments comprises: updating, in the first area and the second area of the user interface, the comment based on the modification, wherein the updating causes the comment to be updated in the one of the plurality of collaborative documents in which the comment is included.
In the same field of endeavor, Walther, Figs. 5-6, paragraphs [0051], [0104]-[0106], [0112]-[0113], show and disclose editing/updating, in the first section (first area) (Fig. 5 elements 501) and the second section of the user interface where a link to each annotated page can be advantageously provided (second area) (Fig. 5 element 500 & Fig. 6, paragraph [0106]), the first existing annotation (first comment) based on the editing/updating, where the editing/updating causes the first existing annotation (first comment) to be edited/updated in the a corpus of documents or other content items in which the first existing annotation (first comment) is included.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having receiving the modification to the first comment in the first area; and updating, in the first area and the second area of the user interface, the first comment based on the modification, wherein the updating causes the first comment to be updated in the one of the plurality of collaborative documents in which the first comment is included as suggested by Walther into Elhaik and Niu’s systems because all these systems relate to users’ annotations/comments on content items/documents. The combination would enable Elhaik and Niu’s systems to store annotations that can be used in various ways to enhance and personalize search and browsing operations. For example, when a user searches a corpus, any hits corresponding to pages that the user has annotated (referred to herein as "annotated hits") can be highlighted, with a link being provided to allow the user to view her annotations as Walther suggested in paragraph [0052].

Claims 15 and 18 contain similar limitations of claim 3 and claim 19 contains similar limitations of claim 4.  Therefore, claims 15, 18 and 19 are rejected under the same rationale.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaik and Niu as applied to claims 1-2, 6-7, 9-14 and 16-17 above, and further in view of Vagell (US Patent No. 9529785).

As to dependent claim 5, Elhaik and Niu do not disclose providing, in the user interface, one or more options to perform one or more actions comprising at least one of replying to the set of comments, assign the set of comments to a specific user, resolving the set of comments, reopening the set of comments, accepting a suggestion associated with one of the set of comments, rejecting the suggestion, or commenting on the suggestion.
However, Vagell teaches further comprising providing, in the user interface, one or more options to perform one or more actions comprising at least one of replying to the set of comments, assign the set of comments to a specific user, resolving the set of comments, reopening the set of comments, accepting a suggestion associated with one of the set of comments, rejecting the suggestion, or commenting on the suggestion (Vagell, Figure 7, Abstract, col. 1:5-10, col. 5:9-24, col. 11:54-67, disclose a system relating to electronic documents in a collaborative document editing environment comprising providing in the user interface, options to a second user to make a selection to accept or reject the corresponding suggested edits or comments provided by a first user).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having providing, in the user interface, one or more options to perform one or more actions comprising at least one of replying to the set of comments, assign the set of comments to a specific user, resolving the set of comments, reopening the set of comments, accepting a suggestion associated with one of the set of comments, rejecting the suggestion, or commenting on the suggestion as suggested by Vagell into Elhaik and Niu’s systems because all these systems relate to users’ annotations/comments on content items/documents. The combination would enable Elhaik and Niu’s systems to become especially advantageous for the case when a suggested edit made by a reviewer affect additional suggested edits made by the reviewer.
Claim 20 contains similar limitations of claim 5.  Therefore, claim 20 is rejected under the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elhaik and Niu as applied to claims 1-2, 6-7, 9-14 and 16-17 above, and further in view of McGinnis, US Patent Application Publication No. 2015/0142676.
As to dependent claim 8, Elhaik and Niu, however, do not disclose providing one or more alerts associated with the set of comments based at least on a threshold amount of time that has elapsed without a reply to the set of comments.
However, McGinnis teaches further comprising providing one or more alerts associated with the set of comments based at least on a threshold amount of time that has elapsed without a reply to the set of comments (McGinnis, Abstract, paragraph [0058], disclose a review and content management system comprising if a piece or portion of authored content remains unreviewed for a defined interval after assignment to a reviewer, the system autonomously generates and provides a notification to both the reviewer and one or more additional individuals or roles).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having further comprising providing one or more alerts associated with the set of comments based at least on a threshold amount of time that has elapsed without a reply to the set of comments as suggested by McGinnis into Elhaik and Niu’s systems because all these systems relate to users’ annotations/comments on content items/documents. The combination would enable Elhaik and Niu’s systems to advantageously provide an entire "review history" that is logically associated with respective pieces or portions of authored content included in a document. Such also provides a significant advantage in identifying with particularity a specific change made to a specific piece or portion of approved authored content appearing in a document as McGinnis suggested in paragraph [0009].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177